Citation Nr: 1101444	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  04-20 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In a November 2008 decision, the Board denied entitlement to 
service connection for a left eye disorder on the basis that the 
Veteran's service treatment records were negative for complaints, 
treatment, and diagnoses referable to a left eye disorder, and a 
current diagnosis of a left eye disorder was not objectively 
demonstrated.  Subsequently, the Veteran's original service 
treatment records showing treatment for a left eye disorder were 
associated with the claims file.  Therefore, in May 2009, the 
Board vacated the November 2008 decision to the extent that it 
denied entitlement to service connection for a left eye disorder 
and remanded the issue for further development, to include 
obtaining a VA examination and opinion.  The Veteran was afforded 
a VA examination with an opinion in September 2009 and the case 
subsequently returned to the Board.  However, upon a review of 
the record, the Board determined that additional medical inquiry 
was warranted and, as such, the case was referred for an opinion 
from the Veterans Health Administration (VHA), which was obtained 
in August 2010.  Therefore, the case again returns to the Board 
for appellate review. 

In January 2009, the Veteran submitted a claim of 
entitlement to a rating in excess of 50 percent for his 
service-connected posttraumatic stress disorder (PTSD).  
Therefore, this issue has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  As such, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  



FINDING OF FACT

The Veteran's current left eye disorder, diagnosed as 
lagophthalmos, is not causally or etiologically related to any 
disease, injury, or incident during service, to include an injury 
sustained when he was hit in the left eye with an ejected M16 
round.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, an August 2006 
letter advised the Veteran of the evidence and information 
necessary to substantiate his service connection claim, as well 
as his and VA's respective responsibilities in obtaining such 
evidence and information.  Additionally, such letter informed the 
Veteran of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  

While the August 2006 letter was issued after the initial 
December 2004 rating decision, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a timing 
problem by readjudicating the Veteran's claim following a 
compliant VCAA notification letter.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after 
the August 2006 letter was issued, the Veteran's claim was 
readjudicated in the December 2007, August 2008, and November 
2009 supplemental statements of the case.  Therefore, any defect 
with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment 
records as well as post-service VA treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his pending 
appeal.  Additionally, he was afforded a VA examination with an 
opinion in September 2009 in compliance with the Board's May 2009 
remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, 
the September 2009 examiner did not take into account the 
Veteran's report of being hit in the left eye with an ejected M16 
round.  Therefore, the case was referred for an opinion from the 
VHA, which was received in August 2010 and, as will be discussed 
below, includes clear conclusions with supporting data as well as 
a reasoned medical explanation connecting the two such that it is 
sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

When a Veteran has engaged in combat with the enemy in active 
service during a period of war, campaign or expedition, VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of the Veteran.  38 
U.S.C.A. 
§ 1154(b).  However, competent evidence of a current disability 
and of a link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  
See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The record reflects that the Veteran served on active duty in the 
United States Marine Corps from June 1968 to June 1970.  He was 
in Vietnam from May 1969 to March 1970 and, while there, engaged 
in combat with the enemy when he participated in support of the 
Allied Forces in DaNang as demonstrated by his service personnel 
records.  In this regard, the Board observes that service 
connection for PTSD was based, in part, on the Veteran's combat 
experience.  He claims that, during a fire fight with the enemy, 
an M16 round ejected from another Marine's rifle and hit him in 
the left eye, resulting in his current left eye disorder.

The Veteran's service treatment records reflect that he was seen 
for reduced visual acuity of both eyes in November 1969.  He 
reported that he had trouble focusing when he read.  The Veteran 
was diagnosed with bilateral reduced visual acuity and hyperopia.  
On his May 1970 separation examination, his eyes were normal upon 
clinical evaluation.

In September 2009, the Veteran was afforded a VA examination.  At 
such time, he was diagnosed with lagophthalmos with incomplete 
lid blink, left eye greater than right eye, with resultant 
superficial keratitis inferiorly.  It was also noted that there 
was no evidence of trauma-related scarring.  The VA examiner 
reviewed the Veteran's service treatment records, to include his 
November 1969 diagnoses of bilateral reduced visual acuity and 
hyperopia, and opined that the Veteran's currently diagnosed left 
eye disorder was not caused by or a result of his in-service 
reduced acuity or hyperopia.  The VA examiner also noted that the 
Veteran's service treatment records showed no evidence indicating 
trauma or injury, or treatment for such.  

However, while the Veteran's service treatment records are 
negative for any complaints related to trauma to the left eye, 
the Board finds his report of being hit in the left eye with an 
ejected M16 round to be credible as such is consistent with the 
circumstances of his combat service.  See 38 U.S.C.A. § 1154(b).  
Therefore, the case was referred for an opinion from the VHA 
regarding whether the Veteran's current left eye disorder was 
caused by, or is otherwise related to, his in-service injury.

In an August 2010 opinion, the Chief of Ophthalmology at a VA 
Medical Center reviewed the Veteran's claims file and offered an 
opinion on the matter pending before the Board.  The VA examiner 
stated that it was possible that the Veteran's in-service eye 
injury could cause lagophthalmos; however, (1) the mechanism 
would have to have been due to a burn to the skin around the eye, 
in which case the lagophthalmos would have appeared within the 
first month after the injury, not thirty-five years later; (2) 
the described injury was only to the left eye, and examination 
showed some evidence of lagophthalmos bilaterally, not just in 
the left eye; and (3) the injury described (blunt trauma from a 
shell) was much more likely to cause ptosis, or drooping of the 
eyelid, rather than lagophthalmos.  The examiner further 
indicated that the only way this type of blunt injury could cause 
lagophthalmos would be if there were damage to a superficial 
branch of the facial nerve, causing weakness of the orbicularis 
oculi muscle.  He stated that such scenario would have caused 
immediate onset of lagophthalmos, which would most likely have 
improved over time.  The examiner concluded that, in the 
Veteran's case, it was very highly unlikely that his injury 
produced lagophthalmos.  

The Board accords great probative weight to the September 2009 VA 
examiner's opinion that the Veteran's currently diagnosed left 
eye disorder was not caused by or a result of his in-service 
reduced acuity or hyperopia.  In this regard, the VA examiner 
reviewed the Veteran's service treatment records, to include his 
November 1969 diagnoses of bilateral reduced visual acuity and 
hyperopia, conducted a physical examination, and based his 
opinion upon his clinical experience.  Moreover, the Veteran has 
not claimed otherwise.  Specifically, as will be discussed below, 
he contends that his current left eye disorder is a result of his 
in-service injury.

Likewise, the Board accords great probative weight to the August 
2010 VA examiner's opinion that it was very highly unlikely that 
the Veteran's in-service left eye injury produced lagophthalmos.  
In this regard, he reviewed the record, offered an opinion, and 
explained the rationale for his conclusions.  Moreover, the VA 
examiner is an expert in the field of ophthalmology.  The Board 
acknowledges the Veteran's representative's arguments in his 
December 2010 Appellant's Brief that the August 2010 VA 
examiner's opinion should be accorded little or no probative 
weight as it was less than full and complete.  Specifically, he 
alleges that the examiner did not discuss in detail the facts 
upon which the conclusions are based and did not apply reliable 
principles and methods in arriving at the opinion; and, 
therefore, did not apply and describe the application of those 
methods and principles in reaching the opinion given.  The Board, 
however, finds that the examiner did, in fact, consider the 
nature of the Veteran's injury, i.e., blunt trauma from a shell, 
and applied the proper principles and methods in arriving at his 
opinion in that he described the type of injury expected to 
result from blunt trauma from a shell and the likelihood of 
whether the Veteran's current left eye disorder resulted from 
such injury.  Thus, the Board finds that the August 2010 VA 
examiner's opinion contained clear conclusions with supporting 
data as well as a reasoned medical explanation connecting the 
two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical 
opinion ... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
Therefore, the Board accords great probative weight to the August 
2010 VA examiner's opinion.

The Board notes that the Veteran has contended on his own behalf 
that his current left eye disorder, diagnosed as lagophthalmos, 
is related to his in-service injury to his eye.  Lay witnesses 
are competent to provide testimony or statements relating to 
symptoms or facts of events that the lay witness observed and is 
within the realm of his or her personal knowledge, but not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be 
competent to establish medical etiology or nexus.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA 
must consider lay evidence but may give it whatever weight it 
concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination.  Waters v. Shinseki, 601 
F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's left eye 
disorder and any instance of his military service to be complex 
in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).  Additionally, in a 
single-judge Memorandum Decision issued by the Court, it was 
noted that "in the absence of any medical evidence, the record 
must provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the appellant 
suffered from an event, injury or disease in service."  
Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. 
May 10, 2010).  While the Board recognizes that such single judge 
decisions carry no precedential weight, they may be relied upon 
for any persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service 
left eye injury and his current manifestations of a left eye 
disorder, the Board accords his statements regarding the etiology 
of such disorder little probative value as he is not competent to 
opine on such a complex medical question.  Specifically, where 
the determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. West, 
12 Vet. App. 460, 465 (1999).  The Veteran has offered only 
conclusory statements regarding the relationship between his in-
service eye injury and his current left eye disorder.  In 
contrast, the August 2010 VA examiner, who is an expert in the 
field of ophthalmology, took into consideration all the relevant 
facts in providing an opinion, to include the type of the 
Veteran's in-service injury and the current nature of his left 
eye disorder.  Therefore, the Board accords greater probative 
weight to the August 2010 VA examiner's opinion.

Moreover, the Veteran has not alleged a continuity of left eye 
symptomatology since his military service.  Rather, he has 
claimed that the initial manifestations of his current left eye 
disorder, diagnosed as lagophthalmos, are the result of his in-
service injury.  However, as indicated previously, the Board 
accords his statements regarding the etiology of such disorder 
little probative value as he is not competent to opine on such a 
complex medical question.  Therefore, his claim of entitlement to 
service connection for a left eye disorder must be denied. 









(CONTINUED ON NEXT PAGE) 


In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a left eye disorder.  As 
such, that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Service connection for a left eye disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


